DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  Claim 1, lines 8-12, and claim 5, lines 4-8, define Rbd1 to Rbd3, and recites:

    PNG
    media_image1.png
    65
    268
    media_image1.png
    Greyscale

The claim is worded in such a way as to present multiple definitions for the aryl substituent (that one or more is an aryl group, the aryl group must have a fluorinated alkyl substituent, and that fluorinated alkyl is adjacent to the sulfur atom). The claim should be amended to clarify that one or more must include an aryl substituent which comprises at least one fluorinated alkyl is adjacent to the sulfur atom.
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anryu et al (2020/0223795).
Anryu et al disclose a photoacid generator and resist composition, wherein the PAG is a salt having a general structure falling within the scope of the instant claims.

    PNG
    media_image2.png
    223
    278
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    218
    265
    media_image3.png
    Greyscale


One exemplified cation has a structure as claimed, wherein an aryl group has a fluorinated alkyl group on the carbon atom adjacent to the sulfur atom (instant claims 1, 2, 5, and 6):

    PNG
    media_image4.png
    164
    291
    media_image4.png
    Greyscale

The resist composition is employed in a method of patterning including the steps as instantly claimed (instant claim 3), and employs EUV or EB radiation (instant claim 4)

    PNG
    media_image5.png
    122
    308
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    108
    305
    media_image6.png
    Greyscale

Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material and salt of Anryu et al, choosing to prepare the salt wherein a fluorinated alkyl group is present on the aryl ring, adjacent to the sulfur atom.


Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thackeray et al (2012/0141939).
Thackeray et al disclose a resist composition and photoacid generator, wherein the PAG salt has a general structure falling within the scope of the instant claim limitations. The general structures include R4 substituents which may be F or fluorinated alkyl, and be present at any position of the aryl ring, include adjacent to the sulfur atom. Examples demonstrate substituents placement adjacent to the sulfur, and that fluorinated alkyls are preferred substituents:

    PNG
    media_image7.png
    325
    296
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    260
    286
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    144
    184
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    127
    188
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    15
    102
    media_image11.png
    Greyscale


The resist composition is employed in a method of patterning including the steps as instantly claimed (instant claim 3), and employs EUV or EB radiation (instant claim 4):


    PNG
    media_image12.png
    100
    284
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    97
    300
    media_image13.png
    Greyscale

Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material and salt of Thackeray et al, choosing to prepare the salt wherein a fluorinated alkyl group is present on the aryl ring, adjacent to the sulfur atom.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being obvious over Nagamine et al (11,036,132).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Nagamine et al disclose a resist composition and photoacid generator, wherein the PAG salt has a general structure falling within the scope of the instant claim limitations. The general structures include substituents which may be present at any position of the aryl ring, including adjacent to the sulfur atom. Examples demonstrate substituents placement adjacent to the sulfur, and that fluorinated alkyls are preferred substituents:



    PNG
    media_image14.png
    183
    318
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    130
    376
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    39
    392
    media_image16.png
    Greyscale

Examples include F and fluoinated alkyls, wherein 

    PNG
    media_image17.png
    262
    262
    media_image17.png
    Greyscale

The resist composition is employed in a method of patterning including the steps as instantly claimed (instant claim 3), and employs EUV or EB radiation (instant claim 4) as set forth in columns 130-133.
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material and salt of Nagamine et al, choosing to prepare the salt wherein a fluorinated alkyl group is present on the aryl ring, adjacent to the sulfur atom.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722